         Case 1:17-cr-00390-ALC Document 253 Filed 07/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               7/17/2020

 UNITED STATES,

                                 Plaintiff,
                                                            1:17-CR-0039-ALC-1
                     -against-
                                                            ORDER
 DAVID TAYLOR, ET AL.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of the Government’s letter regarding an evaluation to determine the

mental competency of Mr. Taylor pursuant to 18 U.S.C. § 4241(a)-(b). ECF No. 252. The Court

appoints Daniel Mundy as a neutral expert to evaluate Mr. Taylor and submit a psychiatric or

psychological report pursuant to 18 U.S.C. § 4247(b)-(c). Such report should be submitted by or

before August 19, 2020. The Court will pay the hourly rate indicated in the Government’s letter.

SO ORDERED.
Dated: July 17, 2020
       New York, New York

                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge
